290 S.W.3d 194 (2009)
Darryl JOHNSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91366.
Missouri Court of Appeals, Eastern District, Division Four.
August 18, 2009.
Gwenda Renee Robinson, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and ROY L. RICHTER, J.
Prior report: 122 S.W.3d 724.

ORDER
PER CURIAM.
Movant, Darryl Johnson, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues that the court erred in denying his motion because his counsel *195 erroneously advised him about the sentence he would receive.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).